*268ON -MOTION FOR REHEARING.
HAWKINS, Judge.
— Appellant urges that the evidence is insufficient to show that he was in possession and control of the liquor found in the trunk. This issue apparently turned upon the point as to where appellant secured the key which unlocked the trunk. The officer swears that appellant got it out of the pocket of the trousers which he put on and wore away. Appellant admits the trousers he wore away belonged to him, but swore he got the trunk key out of the pocket of his son’s jumper which was lying on the floor. The officer said he saw no jumper there. Thus the matter became a sharply drawn issue of fact. Notwithstanding the son’s statement made at the time that the whisky belonged to him, the jury were supported by the officer’s testimony in a finding that it was in appellant’s possession.
The motion for rehearing is overruled.

Overruled.